Citation Nr: 0936554	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-04 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected left knee degeneration.

2. Entitlement to an initial rating in excess of 10 percent 
for service-connected degenerative changes of the 
thoracolumbar spine prior to October 16, 2007.

3. Entitlement to an initial rating in excess of 20 percent 
for service-connected degenerative changes of the 
thoracolumbar spine from October 16, 2007 onward

4. Entitlement to an initial rating in excess of 10 percent 
for service-connected left ankle injury with traumatic 
changes.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
August 2005.  He is the recipient of the Bronze Star Medal 
with "V" device and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  This rating decision 
granted service connection for the left knee, left ankle, and 
thoracolumbar spine disabilities at issue.  With regard to 
the service-connected spine disability, the November 2005 
rating decision assigned an initial rating of 10 percent.  
Thereafter, in an August 2008 rating decision, the rating 
evaluation was increased to 20 percent, effective October 16, 
2005.  However, as these ratings are still less than the 
maximum benefit available, the appeal is still pending.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

In his February 2007 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  The hearing was scheduled for 
August 2009, but the Veteran failed to report.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d), (e) (2008).

The issue of an initial rating in excess of 10 percent for 
service-connected left ankle injury with traumatic changes is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service-connected left knee degeneration is manifested by 
range of motion from 0 degrees extension to 120 degrees 
flexion with intact collateral and cruciate ligaments intact, 
negative McMurray's test, small posterior patellar 
osteophytes, probable loose bodies in the posterior aspect of 
the joint and small femoral condyle osteophytes and 
degenerative arthritis changes both medially and laterally, 
shown by X-ray.  

2.  Prior to October 16, 2007, service-connected degenerative 
changes of the thoracolumbar spine was manifested by steady 
and coordinated gait, range of motion of forward flexion to 
90 degrees and extension, bilateral flexion, and bilateral 
rotation to 30 degrees each; a "pulling" sensation with 
movement, but no pain, muscle spasm or guarding; and varying 
intervertebral disc heights, small marginal osteophytes, L5 
anterolisthesis, and degeneration of the L5-S1 disc, all 
resulting in excessive lordosis, shown by X-ray.  

3.  From October 16, 2007 onward, service-connected 
degenerative changes of the thoracolumbar spine were 
manifested by range of motion was forward flexion to 45 
degrees, extension to 15 degrees, bilateral flexion to 20 
degrees, and bilateral rotation to 30 degrees with discomfort 
at the extremes of motion, negative straight leg raise, and 
very slight scoliosis with minimal anterior vertebral 
osteophyte formation, and the lumbar spine showed L5-S1 disc 
narrowing and grade I spondylolisthesis and anterior wedge 
deformity of L1 and L2, shown by X-rays.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
service-connected left knee degeneration have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2008).

2. Prior to October 16, 2007, the criteria for a rating in 
excess of 10 percent for service-connected degenerative 
changes of the thoracolumbar spine have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).

3. From October 16, 2007 onward, the criteria for a rating in 
excess of 20 percent for service-connected degenerative 
changes of the thoracolumbar spine have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with VCAA 
notification in May 2005 as part of his participation in the 
Benefits Delivery at Discharge program.  An additional letter 
was sent in July 2008 that discussed the evidence necessary 
to establish disability ratings and effective dates.

The Board observes that the pre-adjudicatory VCAA notice 
issued in May 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claims, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the Veteran 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In 
this case, the Veteran has not alleged that he has suffered 
any prejudice as to the lack of pre-adjudicatory notice as to 
disability ratings and effective dates.  

Moreover, the Board notes that no duty to assist arises upon 
receipt of a Notice of Disagreement.  38 C.F.R. § 
3.159(b)(3); see 73 Fed. Reg. 23353 (adding paragraph (3) 
under § 3.159(b).  Nevertheless, the Board notes that no 
prejudice to the Veteran has resulted from the inadequate 
timing of the notice with respect to disability ratings.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  
Specifically, as a matter of law, providing the Veteran with 
VCAA-compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A statement of the case (SOC) and supplemental 
SOC (VA) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate 
VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, 
subsequent to the July 2008 letter, the Veteran was supplied 
with an SSOC; thus, any timing deficiency was rendered 
harmless by subsequent readjudication.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records and the reports of August 2005 and October 2007 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, both examiners examined the Veteran and 
reviewed the claims file.  Further, they each performed all 
necessary tests and procedures in order to document and 
provide VA with the information required in order to 
adequately rate the Veteran's disabilities.  There is nothing 
to suggest that the findings at these examinations are 
insufficient.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159.  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected left knee, left 
ankle, and spine disabilities.  Also, in Fenderson, the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  As such, in accordance with 
Fenderson, the Board has considered the propriety of staged 
ratings in evaluating the Veteran's service-connected 
disabilities.

The Veteran's service-connected left knee degeneration and 
thoracolumbar spine degeneration were initially assigned 10 
percent ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5242.  The Veteran contends that his 
symptomology is worse than is contemplated under such initial 
ratings, and that higher ratings should, therefore, be 
assigned.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Under Diagnostic Codes 5003 and 5010, arthritis, degenerative 
and due to trauma, respectively substantiated by X-ray 
findings is to be rated as follows.  Arthritis will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of 2 or more major joints, with occasional 
incapacitating episodes, a 20 percent rating will be 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints, a 10 percent rating will be assigned.  The 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based on limitation of motion.  
Diagnostic Code 5003, Note (1).

Under Diagnostic Code 5257, other impairment of the knee, 
recurrent subluxation or lateral instability that is slight 
is assigned a 10 percent rating. Moderate recurrent 
subluxation or lateral instability is assigned a 20 percent 
rating. Severe recurrent subluxation or lateral instability 
is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint is assigned a 20 percent rating.  Under 
Diagnostic Code 5259, symptomatic removal of semilunar 
cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 
degrees warrants a 10 percent rating.  Flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.  Flexion 
limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 
10 degrees warrants a 10 percent rating.  Extension limited 
to 15 degrees warrants a 20 percent rating.  Where extension 
is limited to 20 degrees, a 30 percent rating is assigned.  
Where extension is limited to 30 degrees, a 40 percent rating 
is assigned.  Where extension is limited to 45 degrees, a 50 
percent rating is assigned.

The rating criteria for rating the spine were last amended, 
effective September 26, 2003, and effected revisions to the 
schedular criteria for the rating of all spine disabilities.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2008).  As 
the Veteran filed his claim in May 2005, only these 
amendments apply.  

As relevant to the lumbar spine, under the General Rating 
Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent rating.  Forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.   Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of height warrants a 10 percent rating.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective 
neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are 
zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  
The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion measurement 
to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or 
more of the following: difficulty walking because 
of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability. 

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Under Diagnostic Code 5243, intervertebral disc syndrome may 
be rated under either the General Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  Under the Formula for Rating 
Intervertebral Disc Syndrome, incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months warrants a rating of 10 percent.  
Incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months 
warrants a rating of 20 percent.  Incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a rating of 30 
percent.  Incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months warrants a rating 
of 60 percent.

Note (1): For purposes of evaluating under 
diagnostic code 5243, an incapacitiating episode 
is a period of acute signs and symptoms due to 
intervertebral disk syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disk syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a higher 
evaluation for that segment.

During the course of the appeal, the Veteran was afforded two 
VA examinations.  There is no additional treatment evidence 
for consideration.  At an August 2005 VA examination, the 
Veteran's left knee showed no deformity, redness, edema, 
muscle atrophy, or tenderness.  Lateral mobility, joint 
relationship, and muscle strength were normal.  The Veteran 
also denied pain and locking on examination.   Left knee 
range of motion was flexion to 120 degrees and extension to 0 
degrees.  He had no complaints of pain, weakness, fatigue, or 
lack of endurance with repetitive motion.  X-rays showed 
degeneration of the anterior and medial compartments, with 
possible ununited ossicles.

The Veteran's spine in August 2005 displayed normal curvature 
and was without tenderness with palpation.  His gait was 
steady and coordinated.  Range of motion was forward flexion 
to 90 degrees and extension, bilateral flexion, and bilateral 
rotation to 30 degrees each.  The examiner reported that the 
Veteran indicated he experienced a "pulling" sensation with 
movement, but no pain and no stiffness with repetition.  He 
assessed the Veteran's range of motion as being full.  The 
examiner also noted no muscle spasm or guarding.  An X-ray 
showed varying intervertebral disc heights, small marginal 
osteophytes, L5 anterolisthesis, and degeneration of the L5-
S1 disc, all resulting in excessive lordosis.  

Subjective left knee complaints in October 2007 include some 
swelling, pain and popping with stair climbing, and a 
catching sensation.  The Veteran underwent arthroscopic 
surgery in April 2002 with a post-operative diagnosis of 
chronic anterior cruciate ligament tear, medial meniscus 
tear, and lateral meniscus tear.  

In October 2007, the examiner reported that the left knee 
presented no deformity, swelling, or increased heat, but did 
exhibit some tenderness on both the medial and lateral joint 
lines.  He found a mild amount of crepitus with active 
extension and flexion, but stated that range of motion was 
from 0 degrees extension to 120 degrees flexion and that no 
pain was reported.  The examiner also noted that patellar 
tracking was good and that the collateral and cruciate 
ligaments were intact.  McMurray's test was negative.  Left 
knee X-rays presented small posterior patellar osteophytes, 
probable loose bodies in the posterior aspect of the joint 
and small femoral condyle osteophytes and degenerative 
arthritis changes both medially and laterally.  

Low back complaints included constant hurting made worse by 
bending and lifting activities, reaching an 8 or 9 on the 
pain scale.  The Veteran also reported numbness and tingling 
in the left thigh for five or six years.  The spine 
examination revealed no deformity, scoliosis, or muscle 
spasm.  Some discomfort with deep palpation of the lower 
thoracic through lumbar areas was noted.  Range of motion was 
forward flexion to 45 degrees, extension to 15 degrees, 
bilateral flexion to 20 degrees, and bilateral rotation to 30 
degrees.  Discomfort was reported at the extremes of motion.  
Straight leg raise was negative for lower back or lower 
extremity radiating pain.  
X-rays revealed thoracic spine with very slight scoliosis 
with minimal anterior vertebral osteophyte formation, and the 
lumbar spine showed L5-S1 disc narrowing and grade I 
spondylolisthesis and anterior wedge deformity of L1 and L2.  

As indicated, the Veteran's service-connected left knee 
disability is current rated as 10 percent disabling under 
Diagnostic Code 5003 for degenerative arthritis.  A higher 
rating evaluation is not available under that diagnostic 
code. 

Additionally, the Board finds that a higher evaluation is not 
warranted under the limitation of motion codes, Diagnostic 
Codes 5260 and 5261.  As dictated by the rating schedule at 
Diagnostic Code 5003, a separate rating for limitation of 
motion and arthritis is prohibited.  Hence, a rating in 
excess of 10 percent under the limitation of motion codes 
must meet the criteria for a 20 percent rating.  A 20 percent 
rating for flexion is not warranted absent flexion limited to 
30 degrees or extension limited to 15 degrees.  The Veteran's 
extension of the left knee was not shown to be limited, and 
his flexion was limited to no less than 120 degrees.
Hence, a rating in excess of 10 percent for service-connected 
left knee degeneration is not warranted for limitation of 
motion.

The Board has also considered whether a separate rating is 
warranted under other various knee diagnostic codes.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the 
Veteran underwent arthroscopic surgery for meniscal tears in 
April 2002, the Board considered separate ratings under 
Diagnostic Codes 5258 for dislocated cartilage, and 
Diagnostic Code 5259, for symptomatic removal of cartilage.  
Nevertheless, the Board notes that the Veteran does not show 
signs of dislocated cartilage or locking, pain, or effusion 
that would warrant a separate rating under Diagnostic Code 
5258.  Further, as the post-surgical menisci demonstrated no 
symptoms and McMurray's test was normal, the Board determines 
that a separate rating under either of these codes is 
appropriate. Moreover, Diagnostic Codes 5256, 5257, 5262, and 
5263, pertaining to knee ankylosis, impairment of the tibia 
and fibula, and genu recurvatum, respectively, are not for 
consideration as the evidence fails to demonstrate such 
symptomatology.  Finally, the Veteran's scars over the left 
knee are reported to be small and hardly visible.  Therefore 
a separate evaluation for the arthroscopic scars is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805.  As such, a review of the record fails to reveal any 
additional functional impairment associated with the 
Veteran's left knee disability so as to warrant application 
of alternate rating codes.  

With respect to the Veteran's service-connected degenerative 
changes of the thoracolumbar spine, the Board also finds that 
no ratings in excess of those assigned is warranted.  The 
Veteran's spine disability is rated for degenerative changes 
under Diagnostic Code 5242, General Formula for Rating 
Disabilities of the Spine.  Prior to October 16, 2007, the 
Veteran's symptoms did not meet the criteria for a rating in 
excess of 10 percent.  Specifically, his range of motion was 
noted to be full and he did not exhibit an abnormal gait, 
scoliosis or reversed lordosis due to muscle spasm or 
guarding.  (The Board notes that the Veteran's spinal bone 
changes were found to cause excessive lordosis, but there is 
no indication that the lordosis was reversed lordosis.)  
Additionally, he did not exhibit pain with movement.  Absent 
flexion limited to less than 60 degrees or distortions of 
gait or spinal contour as discussed above, a rating in excess 
of 10 percent for the Veteran's service-connected spine 
disability is not warranted prior to October 16, 2007.

For the period from October 16, 2007 onward, the Veteran's 
flexion was shown to be limited to less than 60 degrees, but 
not less than 30 degrees, even with consideration of pain.  
Absent a loss of forward flexion to less than 30 degrees, a 
rating in excess of 20 percent for service-connected 
degenerative changes of the thoracolumbar spine is not 
warranted.  

The Board has considered whether a higher rating is available 
under another diagnostic code, but the rating criteria under 
Diagnostic Code 5003 do not provide for a rating in excess of 
10 percent.  Additionally, there is no evidence of 
incapacitating episodes in this case.  Hence, a rating in 
excess of 10 percent under the Formula for Rating 
Intervertebral Disc Syndrome is also not warranted.

Finally, the Board has considered whether alternate rating 
codes are applicable in this case.  See Schafrath.  
Specifically, the Board notes the Veteran's subjective 
complaints of numbness and tingling in the left thigh and the 
reported decreased pin prick sensation in the left anterior 
and lateral thigh area in October 2007.  However, it is not 
apparent that these symptoms are associated with the service-
connected spine disability.  Moreover, the Board notes that 
there was no radiating pain in the posterior thigh or other 
neurological symptoms that were objectively associated with 
the Veteran's service-connected thoracolumbar spine 
disability.  Accordingly, the Board determines that a 
separate rating for a neurological disorder of the left thigh 
is not appropriate in this case.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8720.

Additionally, the Board has contemplated the effects of pain 
on the Veteran's functionality.  However, as shown by the 
evidence, the Veteran had no complaints of fatigue, weakness, 
or increased pain with motion; thus, any pain he experiences 
is compensated under the currently assigned ratings.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, as reflected by the 
above discussion, the preponderance of the evidence is 
against the Veteran's claims for a rating in excess of the 
ratings assigned for service-connected left knee degenerative 
changes and thoracolumbar spine degenerative changes.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his increased rating 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the Regional Office (RO) or the Board that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability at issue are inadequate.  Thun v. Peake, 
22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected left knee disability and 
thoracolumbar disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The Veteran's 
symptoms fall squarely within the rating criteria.  
Additionally, the Veteran was particularly concerned with his 
work as an auto mechanic; however, the record shows that he 
no longer holds that position, and there is no indication 
that his current work requires activities with which the 
Veteran's left knee and spine symptoms markedly interfere.  
Accordingly, the Board finds that a referral for an 
extraschedular rating for the Veteran's service-connected 
disabilities is not warranted.  

ORDER

An initial rating in excess of 10 percent for service-
connected left knee degeneration is denied.

An initial rating in excess of 10 percent for service-
connected degenerative changes of the thoracolumbar spine 
prior to October 16, 2007 is denied.

An initial rating in excess of 20 percent for service-
connected degenerative changes of the thoracolumbar spine 
from October 16, 2007 onward is denied.


REMAND

The Veteran has filed a claim for a rating in excess of 10 
percent for his service-connected left ankle disability.  The 
Board finds that a remand is necessary for further 
development of the record.  

Specifically, the record reflects that the Veteran's service-
connected left ankle injury with traumatic changes is related 
to a gun shot wound (GSW) to the left ankle; however, there 
are minimal objective findings with respect to muscle 
injuries or scars that may be part of the left ankle injury 
from the GSW.  The October 2007 VA examiner only mentions 
that scars are present and that there was soft tissue damage.  
Accordingly, the Board finds that a remand is necessary so 
that a more thorough VA examination may be obtained with 
respect to this disability.

1.	Schedule the Veteran for a muscle and 
scar VA examination in order to 
ascertain the current nature and 
severity of his service-connected left 
ankle injury with regard to any muscle 
damage or scarring associated with the 
GSW that resulted in the traumatic 
changes for which the Veteran is 
already in receipt of benefits.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.   Upon a review of the record 
and examination of the record, the 
examiner(s) should make specific 
findings as to:

a.	The type (e.g., penetrating) and 
severity of the in-service GSW, to 
include treatment for and 
complications thereof during 
service;
b.	The muscle groups injured and any 
residual loss of power, weakness, 
lowered threshold of fatigue, 
fatigue-pain, impairment of 
coordination and uncertainty of 
movement in the muscle(s) 
affected; and

c.	Any scars present that are related 
to the in-service GSW.

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
August 2008 supplemental statement of 
the case.  If the claim remains 
unresolved to the Veteran's 
satisfaction, he and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


___________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


